BURGER, Circuit Judge
(dissenting).
I agree we should not substitute our judgment for that of the Commission on the policy question of whether the nighttime needs of approximately 500 people in the Gettysburg area outweigh the daytime needs of the larger and growing community of Frederick which has fewer existing services. Radio Cincinnati, Inc., v. F. C. C., 85 U.S.App.D.C. 292, 177 F.2d 92 (1949). Were there no more to the case than that I would concur. But I think we would not exceed our scope of review as an appellate court if we inquired whether the agency had applied the correct standards and considered the proper factors in making its appraisal. Harrell v. F. C. C., 1959, 105 U.S.App. D.C. 352, 267 F.2d 629.
In his report and recommendation, the Hearing Examiner noted preferences for the Frederick area not only on the basis of the growing population and service statistics, but also because of the present inadequacies of the single Frederick station, WFMD, to provide adequate service to the area, primarily in the form of a *170substantially greater amount of time used for commercials than WGET. On the other hand, he found that WGET presently serves Gettysburg needs admirably, without excessive commercialization and with a sufficient number of public service programs. The Commission, however, viewed these findings as mere “icings” and “essentially cumulative in nature.” As I read its opinion, it assumed that once a preference for Frederick had been shown on the basis of the population statistics, exploration of these other factors was unnecessary.
The difficulty with this view is that it treats a single preference as if it were a factor of uniform and constant measurability like one voter’s ballot, or one score in an athletic contest. Thus, once the Commission had awarded a “daytime preference” to Frederick, it proceeded to act as though it need not fully explore the strength of that preference and its relationship to other considerations. As I have earlier stated, if the Commission could be read to have held that regardless of the needs at Frederick for increased daytime service, the nighttime needs of a handful of Gettysburg area residents for first primary service must be given higher preference, I would be reluctant to suggest a contrary view was possibly more correct. But the decision of the Commission indicates rather that it felt there was room for choice, depending on the strength of the need for the two services. In order to make that choice, the Commission was required to evaluate fully the nature of the needs in each location, and it could not neglect such factors as the adequacy of the present service in Frederick in making its determination. Harrell v. F. C. C., supra.
Moreover, the Commission did not clearly focus on the nature of the needs in Gettysburg. Its decision states that either of the Gettysburg based applicants is to be preferred over the Frederick based applicant, in order to serve “the Commission’s extremely important end of eliminating white and gray areas”. But the Commission could not assume that any “gray areas” would be eliminated. This is so because a grant to WGET would not bring a second service to Gettysburg but merely transfer an existing service to . another frequency. Thus, the choice reduced itself to the daytime needs of Frederick versus the need for nighttime primary service to approximately 1,131 persons in the Gettysburg area.
When the Commission came to its comparative evaluation of the two Gettysburg applicants I suggest it failed to consider one factor which was a critical if not decisive element, namely that WGET would serve 1131 “white area” listeners while Monoeacy would serve only 561. In view of the small number of people in the Gettysburg “white area,” the slight significance which the Commission attached to white area service in the second phase of the proceedings, and the failure of the Commission to fully evaluate the needs at Frederick, I would not sustain the Commission’s decision on these findings.
No. 16043
In determining which of the two applicants for Gettysburg should be awarded the station, the Commission found that the Monoeacy proposal for a new station would provide a new service to 28,454 more persons than would a transfer of the WGET station. At night, WGET would reach 570 more persons presently in white areas than would Monoeacy. However, Monoeacy would provide a second nighttime service to 7717 persons, thus eliminating a gray area to that extent. After reviewing these statistics, the Commission held that “all of the foregoing considerations balance out and that a decisive preference for either applicant does not clearly emerge therefrom.”
I cannot reconcile the Commission’s viewpoint on this issue in this phase of the proceeding with its earlier position discussed above. Recognizing that con-*171of the fresiderations of efficient use quency were controlling in the decision between Frederick and Gettysburg, but only one of several issues in the comparison between Monoeacy and WGET, the Commission’s interpretation of the significance of these population statistics does not seem to me to be consistent.
Moreover, when the Commission considered the other factors of comparison, it framed the question as if it were faced by a choice of allowing WGET to serve Gettysburg or to allow Monoeacy to render the service. But the choice was more accurately between allowing Monoeacy and WGET to serve the area or to allow WGET to expand its service. Thus, this fact should have resulted not only in a preference for Monoeacy on the criterion of increased competition, but in a recognition throughout the comparison that a grant to Monoeacy in no way excluded the continuation of the WGET service.
I do not suggest that the Commission was required to grant Monocacy’s application merely because it proposed a first choice of local service to Gettysburg. I agree that this factor was but one of the comparative considerations before the Commission, since “otherwise an existing station seeking to improve its coverage by a change in frequency and increase in power would always be barred by a qualified applicant proposing to construct a new station * * Valdosta Broadcasting Co., 3 P & F R.R. 619, 623 (FCC 1948). Nonetheless, in making its comparison, the Commission should consider that the choice is between the grant of a second service and the extension of an existing one with respect to each of the comparative factors to which that fact is relevant. Such a case cannot be approached as if it involved applicants none of whom is presently operating at the proposed location.
I would remand to require the Commission to reconsider the issue on the present record and resolve or clarify what seems to me internal inconsistencies in its opinion. I would not preclude reopening the record if the Commission in its discretion considered that desirable.